ANDREA EVANS,[1] Respondent Below-Appellant,
v.
CHARLES FIELDS, Petitioner Below-Appellee.
No. 355, 2009.
Supreme Court of Delaware.
Submitted: September 21, 2009.
Decided: September 24, 2009.

ORDER
CAROLYN BERGER, Justice.
This 24th day of September 2009, it appears to the Court that, on September 1, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute the appeal by not paying the Family Court filing fee and transcript costs. The appellant has failed to respond to the notice to show cause within the required 10-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
NOTES
[1]  The Court sua sponte assigned pseudonyms to the parties by Order dated June 18, 2009. Supr. Ct. R. 7(d).